DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 500, 501.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The use of the term Bluetooth, Microsoft Azure, Google Cloud Platform, IBM Cloud, Amazon Web Services, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claims 11, 14, 21, and 24 are objected to because of the following informalities: 
In claim 10, “states of the use” in line 3 of the claim should be “states of the user”.
In claim 11, “the determined physical state, the psychological state, and/or the physical and psychological states” should be “the determined physical state, the determined psychological state, and/or the determined physical and psychological states” or similar.
	In claim 14, “a future physical state or a psychological state” should be “a future physical state or a future psychological state” or similar.
	In claim 21, “medication falling” should be “medication, falling”.
	In claim 24, “equal” should be “equal to”.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 6-15, 17, and 19-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “a computer-implemented method for determining a user’s well-being” in line 1 and “determine (i) a physical state of the user, (ii) a psychological state of the user, or (iii) physical and psychological states of the user, to thereby determine the user’s well-being” in lines 9-11 of the claim. There is insufficient clarity in these limitations regarding what is meant by the term “well-being”. In particular, it is unclear if the limitation of lines 9-11 intends to refer to the well-being as some separate quality which is determined from the physical and/or psychological state of the user, or if the limitation intends to refer to the well-being as the same as a physical state and/or a psychological state, such that determining one or both states is the same as determining the well-being. 
Should “well-being” refer to some separate quality, the claim would be rendered indefinite by the term as it has no widely established meaning and is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitations are thus interpreted as referring to the well-being as the same as a physical state and/or a psychological state, such that determining one or both states is the same as determining the well-being for the purposes of examination.
Claim 2 recites the limitation “wherein the one or more subsets of features comprise a first subset of features and a second subset of features, wherein the method further comprises using at least partially the first subset of features and the second subset of features to determine the physical state of the user and the psychological state of the user respectively”, in particular noting that the one or more subsets of features includes features relating to both the physical state and the psychological state of the user. As a result, there is insufficient clarity in this limitation as it would appear to require that both the physical and psychological state must be determined, while claim 1, on which the claim depends, requires only that one or the other state be determined, or both states may be determined. 
Claim 4 recites the limitation “common features” in line 2 of the claim. There is insufficient clarity in this limitation regarding what is meant by the term common features. In particular, it is not clear if the claim intends to refer to the data type of the features being the same (e.g. data from two oximeters), the form of the features being in common (e.g. each feature being a different physiological waveform where both features follow a sinusoidal pattern), common in the sense that the features are both indicative of a single event (e.g. movement and sound features which are both indicative of a sleeping patient), common in terms of when it was measured in time, or common meaning that the same features may be present in more than one subset of features. The claim is currently interpreted as referring to common features as features which may be present in more than one subset of features, such that the features are common to two or more subsets of features.
Claim 6 recites the limitation “if an accuracy of the determination is lower than a predetermined threshold”. There is insufficient antecedent basis for the term “the determination”. 
It is additionally unclear whether “the determination” intends to refer to the determination of a physical state of the user, a psychological state of the user, or physical and psychological states of the user, or if it intends to refer to the determination of the user’s well-being, wherein the well-being is not the same as the physical and/or psychological state of the user. The limitation is currently interpreted as referring to an accuracy of the determination of a physical state of the user, a psychological state of the user, or physical and psychological states of the user.
	Claim 6 additionally appears to be missing an essential step of obtaining/determining the accuracy of the features, with the omission of this step amounting to a gap between the steps. It is unclear how the method could comprise adjusting the one or more subsets of features if an accuracy is lower than a threshold when the accuracy has not been determined or obtained in any step.
Claim 7 recites the limitation “the accuracy is determined based on the user’s feedback regarding the physical state, the psychological state, or the physical and psychological state of the user”. There is insufficient antecedent basis for the term “the accuracy”. 
	There is additionally a lack of clarity regarding whether the physical, psychological, or psychical and psychological state must be the same as that which is determined in claim 1, as well as a lack of clarity as to how user feedback regarding, for example, the physical state, could affect a determination of the accuracy of the psychological state and vice versa when only one state is necessarily determined. The claim is currently interpreted as determining an accuracy of a determination based on the user’s feedback regarding whichever state or states have been determined, such that the feedback relates to the same state or states that were determined in claim 1.
Claim 8 recites the term “the adjusting” in line 1 of the claim. There is insufficient antecedent basis for this term. 
	Additionally, there is a lack of clarity in the limitation “adding, deleting, or substituting one or more features”, as it is not clear how a feature is selected to be added, deleted, or substituted into or out of the one or more subset of features.
Claim 9 recites the term “the adjusting” in line 1 of the claim. There is insufficient antecedent basis for this term. 
The term “substantially” in claim 9 is a relative term which renders the claim indefinite. The term “substantially in real-time” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 10 recites the limitation “determining (1) a physical score based on the physical state of the user, (2) a psychological score based on the psychological state of the user, and/or (3) a total score based on the physical and psychological states of the use”. There is a lack of clarity regarding whether the determined score must depend on the same state which is determined in claim 1, as well as a lack of clarity as to how a score based on, for example, the physical state, could be determined if only a psychological state were determined and vice versa. The claim is currently interpreted as determining an score based on the determined state of the user, wherein the score is determined based on whichever state or states have been determined, such that the score relates to the same state or states that were determined in claim 1.
Claim 11 recites the limitation “the physical score, the psychological score, and/or the total score” in line 5 of the claim. There is insufficient antecedent basis for the terms “the physical score”, “the psychological score”, and “the total score”.
Claim 12 recites the limitation “monitoring at least one of the physical and psychological states of the user” in lines 1-2 of the claim. There is insufficient clarity in this limitation. It is not clear whether the claim refers to monitoring at least one of either the physical state or the psychological state, such that either state or both states are monitored, or if the claim refers to monitoring one possible physical and psychological state out of several possible physical and psychological states. The claim is interpreted as referring to monitoring at least one of either the physical state or the psychological state, such that either state or both states are monitored.
Claim 13 recites the limitation “determining a trend of at least one of the physical and psychological states of the user” in lines 1-2 of the claim. There is insufficient clarity in this limitation. It is not clear whether the claim refers to determining a trend of at least one of either the physical state or the psychological state, such that a trend is determined for either state or both states, or if the claim refers to determining a trend of one possible physical and psychological state out of several possible physical and psychological states. The claim is interpreted as referring to determining a trend of at least one of either the physical state or the psychological state, such that a trend is determined for either state or both states.
In addition, there is insufficient antecedent basis for the term “the monitoring” in line 2 of the claim.
Claim 14 recites the term “the trend’ in line 2. There is insufficient antecedent basis for this term.
Claim 22 recites the limitation “wherein the plurality of features are processed using at least a machine learning algorithm or statistical model”. There is insufficient clarity in this limitation when in the method this processing step takes place, e.g. if the processing of the features occurs after the features or extracted or after a subset of features is selected.
Claim 23 recites the limitations “the physical state comprises a likelihood that the user is physically experiencing conditions associated with the physical state” and “the psychological state comprises a likelihood that the user is mentally or emotionally experiencing conditions associated with the psychological state”. There is insufficient clarity in these limitations, as both limitations utilize cyclical phrasing that implies the state comprises a likelihood that the user is experiencing the state, which is a likelihood that the user is experiencing the state, and so on. The limitations are interpreted as referring to a physical state comprising a likelihood that the user is physically experiencing conditions associated with a particular physical state, and a psychological state comprising a likelihood that the user is mentally or emotionally experiencing conditions associated with a particular psychological state.
Claim 24 recites the limitation “the likelihood(s)” in line 2 of the claim. There is insufficient antecedent basis for this limitation. For this reason, it is additionally unclear if the likelihood is only determined and thus the alerts are only generated if the likelihood is determined in claim 1. 
Claim 24 additionally recites the limitation “generating one or more alerts…depending on whether the likelihood(s) are less than, equal, or greater than the one or more thresholds” in lines 3-4 of the claim. There is insufficient clarity in this limitation; at present, the claim language only suggests that an alert is generated at all times as long as any likelihood is determined. It is unclear whether the content or generation of alerts are intended to differ depending on the relationship of the likelihood with the threshold and if so, how they should differ. 
Claims 2, 4, 6-15, 17, and 19-24 are additionally rejected under 35 U.S.C. 112(b) as indefinite due to their dependence on claim 1, which has been rejected as indefinite.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Utilizing the two step process adopted by the Supreme Court (Alice Corp vs CLS Bank Int'l, US
Supreme Court, 110 USPQ2d 1976 (2014) and the recent 101 guideline Federal Register Vol. 84, No., Jan
2019)), determination of the subject matter eligibility under the 35 U.S.C. 101 is as follows: Specifically, the Step 1 requires claim belongs to one of the four statutory categories (process, machine, manufacture, or composition of matter). If Step 1 is satisfied, then in the first part of Step 2A (Prong One), identification of any judicial recognized exceptions in the claim is made. If any limitation in the claim is identified as judicial recognized exception, then in the second part of Step 2A (Prong Two), determination is made whether the identified judicial exception is being integrated into practical application. If the identified judicial exception is not integrated into a practical application, then in Step 2B, the claim is further evaluated to see if the additional elements, individually and in combination provide "inventive concept" that would amount to significantly more than the judicial exception. If the element and combination of elements do not amount to significantly more than the judicial recognized exception itself, then the claim is ineligible under the 35 U.S.C. 101.
Claims 1-2, 4, 6-8, 10-11, 13- 15, 17, and 19-24 are currently rejected under 35 U.S.C. 101. Claims 9 and 12 are not rejected under 35 U.S.C. 101 as they include limitations that, when taken as a whole, would preclude the claims from being performed in the human mind.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. The claim recite(s) " analyzing the data received from the plurality of sources to detect gestures and events associated with the user; extracting a plurality of features from the data received from the plurality of sources and the analyzed data corresponding to the detected gestures and events; selecting one or more subsets of features from the plurality of extracted features; and using at least partially the selected one or more subsets of features to determine (i) a physical state of the user, (ii) a psychological state of the user, or (iii) physical and psychological states of the user, to thereby determine the user's well-being". This judicial exception is not integrated into a practical application and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	Claim 1 satisfies Step 1, namely the claim is directed to one of the four statutory classes, method. Following Step 2A Prong one, any judicial exceptions are identified in the claims. In claim 1, the limitations " analyzing the data received from the plurality of sources to detect gestures and events associated with the user; extracting a plurality of features from the data received from the plurality of sources and the analyzed data corresponding to the detected gestures and events; selecting one or more subsets of features from the plurality of extracted features; and using at least partially the selected one or more subsets of features to determine (i) a physical state of the user, (ii) a psychological state of the user, or (iii) physical and psychological states of the user, to thereby determine the user's well-being" are abstract ideas as they are directed to a mental process. With the identification of an abstract idea, the next phase is to proceed Step 2A, Prong Two, wherewith additional elements and taken as a whole, evaluation occurs of whether the identified abstract idea is integrated into a practical application.
In Step 2A, Prong Two, the claim does not recite any additional elements or evidence that amounts to significantly more than the judicial exception. Besides the abstract idea, the claim recites the additional elements “A computer-implemented method for determining a user's well-being, the method comprising: receiving data from a plurality of sources”. This limitation of “a computer-implemented method”, however, serves only to generally link the use of the judicial exception to the technological environment of a computer, which does not meaningfully limit the judicial exception, while the limitation of “receiving data from a plurality of sources” constitutes mere data gathering in conjunction with the abstract idea, which is insignificant extra-solution activity as the step is completely generic so as to be insignificant as well as well-understood, routine, or conventional. Under the broadest reasonable interpretation, the claim elements are recited with a high level of generality (as written, each claimed step of the process may be performed by a person in an undefined manner such as through visual analysis of data and a mental determination of a physical state) that there are no meaningful limitations to the abstract idea. Consequently, with the identified abstract idea not being integrated into a practical application, the next step is Step 2B, evaluating whether the additional elements provide "inventive concept" that would amount to significantly more than the abstract idea.
	In Step 2B, claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the present elements amount to no more than mere indications to apply the exception.
	In Summary, claim 1 recites abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more. As such, taken as a whole, the claim and is ineligible under the 35 U.S.C. 101.
Claims 2, 4, 6-8, 10-11, 13-15, 17, and 19-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. As each of these claims depends from claim 1, which was rejected under 35 U.S.C. 101 in paragraph 27 of this action, these claims must be evaluated on whether they sufficiently add to the practical application of claim 1, or comprise significantly more than the limitations of claim 1.
Besides the abstract idea of claim 1, claim 2 recites the limitation “wherein the one or more subsets of features comprise a first subset of features and a second subset of features, wherein the method further comprises using at least partially the first subset of features and the second subset of features to determine the physical state of the user and the psychological state of the user respectively.” The claim element of claim 1 of a computer-implemented method for determining a user's well-being is recited with a high level of generality (as written, the steps may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 1, claim 4 recites the limitation “wherein the one or more subsets of features comprise common features, wherein the method further comprises using at least partially the common features to determine the physical and psychological state of the user.” The claim element of claim 1 of a computer-implemented method for determining a user's well-being is recited with a high level of generality (as written, the steps may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 1, claim 6 recites the limitation “adjusting the one or more subsets of features if an accuracy of the determination is lower than a predetermined threshold.” The claim element of claim 1 of a computer-implemented method for determining a user's well-being is recited with a high level of generality (as written, the steps may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 1, claim 7 recites the limitation “wherein the accuracy is determined based on the user's feedback regarding the physical state, the psychological state, or the physical and psychological state of the user.” The claim element of claim 1 of a computer-implemented method for determining a user's well-being is recited with a high level of generality (as written, the steps may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 1, claim 8 recites the limitation “wherein the adjusting is performed by adding, deleting, or substituting one or more features in the one or more subsets of features.” The claim element of claim 1 of a computer-implemented method for determining a user's well-being is recited with a high level of generality (as written, the steps may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 1, claim 10 recites the limitation “determining (1) a physical score based on the physical state of the user, (2) a psychological score based on the psychological state of the user, and/or (3) a total score based on the physical and psychological states of the use.” The claim element of claim 1 of a computer-implemented method for determining a user's well-being is recited with a high level of generality (as written, the steps may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 1, claim 11 recites the limitation “sending queries regarding the determined physical state, the psychological state, and/or the physical and psychological states to the user; receiving responses to the queries from the user; and adjusting the physical score, the psychological score, and/or the total score based on the responses.” The claim element of claim 1 of a computer-implemented method for determining a user's well-being is recited with a high level of generality (as written, the steps may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 1, claim 13 recites the limitation “determining a trend of at least one of the physical and psychological states of the user based on the monitoring.” The claim element of claim 1 of a computer-implemented method for determining a user's well-being is recited with a high level of generality (as written, the steps may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 1, claim 14 recites the limitation “predicting at least one of a future physical state or a psychological state of the user based on the trend.” The claim element of claim 1 of a computer-implemented method for determining a user's well-being is recited with a high level of generality (as written, the steps may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 1, claim 15 recites the limitation “determining different degrees of a given physical state or psychological state, or distinguishing between different types of physical and psychological states.” The claim element of claim 1 of a computer-implemented method for determining a user's well-being is recited with a high level of generality (as written, the steps may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 1, claim 17 recites the limitation “wherein the plurality of sources comprises a wearable device and a mobile device associated with the user, and wherein the data comprises sensor data collected using a plurality of sensors on the wearable device or the mobile device.” The limitation constitutes extra-solution activity to the judicial exception, which does not amount to an inventive concept when the activity is well-understood, routine, or conventional, and are thus not indicative of integration into a practical application. The claim limitation constitutes adding a generic wearable device, a generic mobile device, and a generic sensor, which Ofir (WO 2016100368 A1) describes as both routine and conventional in its description of a “the wearable device may be a smartwatch, wristband, or other device” (Paragraph 0078) as well as “the user device may be a mobile device, smart phone, tablet, or other device and may be portable…” (Paragraph 0074) and “At least one sensor may further comprise one or more of the following: a magnetometer, a heart rate monitor, a global positioning system (GPS) receiver, an external temperature sensor, a microphone, a skin temperature sensor, a capacitive sensor, and/or a sensor configured to detect a galvanic skin response” (Paragraph 0021). The claim element of claim 1 of a computer-implemented method for determining a user's well-being is recited with a high level of generality (as written, the steps may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 1, claim 19 recites the limitation “wherein the gestures comprise different types of gestures performed by an upper extremity of the user.” The claim element of claim 1 of a computer-implemented method for determining a user's well-being is recited with a high level of generality (as written, the steps may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 1, claim 20 recites the limitation “wherein the events comprise (i) different types of activities and (ii) occurrences of low activity or inactivity.” The claim element of claim 1 of a computer-implemented method for determining a user's well-being is recited with a high level of generality (as written, the steps may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 1, claim 21 recites the limitation “wherein the events comprise walking, drinking, taking medication falling, eating, and/or sleeping.” The claim element of claim 1 of a computer-implemented method for determining a user's well-being is recited with a high level of generality (as written, the steps may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 1, claim 22 recites the limitation “wherein the plurality of features are processed using at least a machine learning algorithm or a statistical model.” The claim element of claim 1 of a computer-implemented method for determining a user's well-being is recited with a high level of generality (as written, the steps may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 1, claim 23 recites the limitation “wherein the physical state comprises a likelihood that the user is physically experiencing conditions associated with the physical state, and the psychological state comprises a likelihood that the user is mentally or emotionally experiencing conditions associated with the psychological state.” The claim element of claim 1 of a computer-implemented method for determining a user's well-being is recited with a high level of generality (as written, the steps may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 1, claim 24 recites the limitation “comparing the likelihood(s) to one or more thresholds; and generating one or more alerts to the user or another entity, depending on whether the likelihood(s) are less than, equal, or greater than the one or more thresholds.” In this instance, the “alert” need only be considered mere data output, which is insignificant extra-solution activity. The claim element of claim 1 of a computer-implemented method for determining a user's well-being is recited with a high level of generality (as written, the steps may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6-15, 17, and 19-24  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ofir (WO 2016100368 A1).
Regarding claim 1, Ofir teaches A computer-implemented method for determining a user's well-being (Paragraph 0010—the systems and methods can address helping a user to make informed decisions about his/her overall well-being; Paragraph 0070—may be used by healthcare organizations or insurance companies to tailor preventive behavioral health programs for users, that can help users to improve their health and well-being), the method comprising:
 receiving data from a plurality of sources (Paragraphs 0012-0016—each embodiment includes obtaining sensor data collected using at least one sensor; Paragraph 0017—the at least one sensor may comprise an accelerometer and a gyroscope; Paragraph 0021—the at least one sensor may comprise one or more of a magnetometer, a heart rate monitor, a GPS receiver, an external temperature sensor, a microphone, a skin temperature sensor, a capacitive sensor, and/or a sensor configured to detect a galvanic skin response; Paragraph 0078—a wearable device may include one or more types of sensors…;  Paragraph 0096—the gesture analysis engine may retrieve data from databases, use raw data from sensors, and use historical data from the user; Paragraph 0104—data may include responses provided by a user via a device);
 analyzing the data received from the plurality of sources to detect gestures and events associated with the user (Paragraphs 0012-0016—the sensor data may be analyzed to determine a probability of the user performing a predefined gesture; Paragraph 0073, Paragraph 0096—gesture analysis engine(s) may be implemented to analyze input data from a user device and/or wearable device to detect and/or monitor a predetermined gesture; Paragraph 0104—user inputs may be used to determine whether the user is currently smoking, whether the user had smoked within a predetermined time period (e.g., within the last 8 hours), number of cigarettes smoked within a predetermined time period, time and place where the user had smoked, brand of cigarette, whether the user had planned to smoke that cigarette, whether the user is smoking alone or with others, how the user is feeling at a particular moment with relation to smoking, etc. which can be used to determine probability of a current or future smoking episode; Paragraph 0110-0112—gestures can include smoking, drinking, eating, shaving, brushing teeth, nails biting, vomiting, or chronic coughing…consumption of different drinks or types of food…gestures associated with a neurological disorder); 
extracting a plurality of features from the data received from the plurality of sources and the analyzed data corresponding to the detected gestures and events (Paragraph 0012-0016–the probability is determined based in part on a magnitude of a motion vector in the sensor data; Paragraph 0017–the gestures associated with the activities may be differentiated from one another based at least on the magnitude of different motion vectors in the sensor data; Paragraph 0023–the sensor data may be analyzed by calculating a multi-dimensional distribution function, wherein said multi-dimensional distribution function is a probability function of a plurality of features where the features may be associated with aspects of the predefined gesture…the plurality of features may be extracted from the sensor data; Paragraph 0096—the gesture analysis engine may retrieve data from databases, use raw data from sensors, and use historical data from the user; Paragraph 0143, 0148–the gesture analysis engine may use features besides those from the sensor data in the multi-dimensional distribution function) 
 selecting one or more subsets of features from the plurality of extracted features (Paragraph 0111–can identify a hot drink or a cold drink based on a number of sips, sip duration, roll, pitch, etc. …the gesture analysis engine may be capable of detecting various subcategories within each activity; Paragraph 0023, 0131–the plurality of features may comprise two or more of the following features: a time duration of a submotion during the gesture, the magnitude of the acceleration vector, the magnitude of the angular velocity vector, the roll angle, the pitch angle, and/or the yaw angle…the submotion may be, for example, a hand-to-mouth gesture and/or a mouth-to-hand gesture; Paragraph 0143, 0148–the gesture analysis engine may use features besides those from the sensor data in the multi-dimensional distribution function); 
and using at least partially the selected one or more subsets of features to determine (i) a physical state of the user, (ii) a psychological state of the user, or (iii) physical and psychological states of the user, to thereby determine the user's well-being (Paragraph 0104–the user input may include responses about events or behaviors, such as the number of cigarettes smoked or how the user was feeling, and the responses may be used to supplement the sensor data to determine the probability of a current or future smoking episode; Paragraph 0121-0122–the angular velocity vector and the acceleration vector may be used to determine a probability that the user’s gesture corresponds to smoking; Paragraph 0112–may determine an extent to which the user is suffering from a neurological disorder; Paragraph 0194–the monitoring system can be used to notify a user of each cigarette smoked and provide notification regarding the user’s smoking habits and information on the progress in reaching their reduction goals).
Regarding claim 2, Ofir teaches The method of claim 1, wherein the one or more subsets of features comprise a first subset of features and a second subset of features (Paragraph 0096 and 0104 –the features may include data stored on databases, data collected from sensors, and data received via user input and the user’s historical behaviors) wherein the method further comprises using at least partially the first subset of features and the second subset of features to determine the physical state of the user and the psychological state of the user respectively (Paragraph 0096 and 0104–the features may include data stored on databases, data collected from sensors, which may correspond to physical parameters, and data received via user input and the user’s historical behaviors, which may correspond to the psychological state; Paragraph 0149–the gesture analysis engine may include models capable of making probabilistic decisions that are based on attaching weights to behavioral gestures depending on context).
Regarding claim 4, Ofir teaches The method of claim 1, wherein the one or more subsets of features comprise common features (Paragraph 0132–two or more features may be correlated; Paragraphs 0096, 0104, 0127, 0138—the system may determine when the user is smoking through acceleration and angular velocity, physical parameters, or through the user input responses, behavioral parameters, such that the same feature of a number of puffs may be part of either subset of features), wherein the method further comprises using at least partially the common features to determine the physical and psychological state of the user (Paragraph 0160—hidden correlations between different parameters may be used to predict user behavior and/or habits; Paragraph 0096, 0104-108—information from the user input and from sensors can be analyzed using machine learning processes).
Regarding claim 6, Ofir teaches the method of claim 1, further comprising: adjusting the one or more subsets of features if an accuracy of the determination is lower than a predetermined threshold (Paragraph 0024—one or more features may be determined as statistically insignificant, having low correlation with the gesture; Paragraph 0026, 0029—the sensors may be configured to collect data at a predetermined frequency depending on whether a probability is above a predefined threshold value or not; Paragraph 0031, 0177—an accuracy of detection may be improved when the device is in accuracy mode; Paragraph 0160—the gesture analysis engine can use the trends to improve a confidence level of the statistical analysis; Paragraph 0161—the device may increase a sampling frequency if one or both signals in the data are below predefined thresholds, corresponding to suspected puff areas…).
Regarding claim 7, Ofir teaches the method of claim 4, wherein the accuracy is determined based on the user's feedback regarding the physical state, the psychological state, or the physical and psychological state of the user (Paragraph 0104—the user’s responses to questions may be used to supplement the sensor data to determine the probability of a current or future smoking episode; Paragraph 0040, 0141-0142—the probability of the user smoking may be adjusted based on one or more user inputs).
Regarding claim 8, Ofir teaches the method of claim 4, wherein the adjusting is performed by adding, deleting, or substituting one or more features in the one or more subsets of features (Paragraph 0024, 0134—one or more statistically insignificant features may be removed from the multi-dimensional distribution function).
Regarding claim 9, Ofir teaches the method of claim 4, wherein the adjusting is performed substantially in real-time (Paragraph 0070—enables real time measurements; Paragraph 0145—the gesture analysis engine may be configured to dynamically change the user configuration file; Paragraph 0152—the gesture analysis engine can dynamically provide personalized recommendations to the user in real time; Paragraph 0157—data is collected in real time at fixed or different frequencies…; Paragraph 0191—user consumption data may be updated in a database in real-time).
Regarding claim 10, Ofir teaches the method of claim 1, further comprising: determining (1) a physical score based on the physical state of the user, (2) a psychological score based on the psychological state of the user, and/or (3) a total score based on the physical and psychological states of the use (Figs. 13-19—the system may generate a number of scores based on the physical and psychological state of the user, where the score may be a user percentile, a number of cigarettes smoked, a percent improvement, an amount of money spent, hours of wasted life, or some other amount).
Regarding claim 11, Ofir teaches The method of claim 8, further comprising: sending queries regarding the determined physical state, the psychological state, and/or the physical and psychological states to the user (Paragraph 0104—the gesture analysis engine may provide questions to the user regarding whether the user is currently smoking, whether the user had smoked within a predetermined time period (e.g., within the last 8 hours), number of cigarettes smoked within a predetermined time period, time and place where the user had smoked, brand of cigarette, whether the user had planned to smoke that cigarette, whether the user is smoking alone or with others, how the user is feeling at a particular moment with relation to smoking, etc.); receiving responses to the queries from the user (Paragraph 0084—the user may provide an input, such as a statement, comment, question, or answer relating to certain types of behavior or which may indicate how the user is feeling; Paragraph 0104—the user input may be in response to the questions); and adjusting the physical score, the psychological score, and/or the total score based on the responses (Paragraph 0104—the user’s responses may be used to supplement the sensor data to determine the probability of a current or future smoking episode, and predict where/when the user is likely to smoke; Paragraph 0141—the gesture analysis engine may be configured to adjust the probability of the user smoking based on one or more user inputs).
Regarding claim 12, Ofir teaches the method of claim 1, further comprising: monitoring at least one of the physical and psychological states of the user as the gestures and events associated with the user are occurring (Paragraph 0029, 0157—the sensor data may be collected in real-time; Paragraph 0071—smoking statistics and alerts can be generated for different users, where the statistics can include time and location and social context, among others; Paragraph 0191—the database may be updated in real-time with the user’s smoking data…the gesture analysis engine may generate consumption statistics and patterns and generate a visual representation; Figs. 13-14 show that daily statistics may be updated as gestures/events occur such that monitoring is performed as the gestures/events are occurring).
Regarding claim 13, Ofir teaches the method of claim 10, further comprising: determining a trend of at least one of the physical and psychological states of the user based on the monitoring (Paragraph 0160—the information may be accumulated over time and used to generate trends of the user).
Regarding claim 14, Ofir teaches the method of claim 11, further comprising: predicting at least one of a future physical state or a psychological state of the user based on the trend (Paragraph 0160—the trends may be used to detect hidden correlations which may be used to predict user behavior and/or habits).
Regarding claim 15, Ofir teaches the method of claim 1, further comprising: determining different degrees of a given physical state or psychological state (Paragraph 0112—the system may determine an extent to which a user is suffering from a neurological disorder based on analysis of predefined gestures), or distinguishing between different types of physical and psychological states (Paragraph 0143—the user configuration file may comprise a list of user parameters associated with smoking and with different activities; Paragraph 0154—the system can take into account the dynamic nature of the user’s experiences, such as stress, anxiety, depression, lack of energy, etc.) .
Regarding claim 17, Ofir teaches the method of claim 1, wherein the plurality of sources comprises a wearable device (wearable device 104, Figs. 1 and 3; Paragraph 0078—the wearable device may be a smartwatch, wristband, or other device) and a mobile device associated with the user (User device 102, Fig. 1; Paragraph 0074—the user device may be a mobile device, smart phone, tablet, or other device and may be portable…), and wherein the data comprises sensor data collected using a plurality of sensors on the wearable device or the mobile device (Paragraph 0078—the wearable device may include one or more types of sensors…; Paragraph 0108—the sensor data may be obtained from sensors located on the wearable device; Paragraph 0080—any examples of sensors that may be present in the wearable device may also apply to the user device…).
Regarding claim 19, Ofir teaches the method of claim 1, wherein the gestures comprise different types of gestures performed by an upper extremity of the user (Paragraph 0136—features may comprise at least one of the following: (2) a roll angle of the user's arm; (3) a pitch angle of the smoker's arm… (8) a speed of the user's arm; (9) an inhale region corresponding to an arm-to-mouth gesture; and (10) an exhale region corresponding to an arm-down-from -mouth gesture; Paragraph 0078—the wearable device may be a smartwatch, wristband, or other device; Paragraph 0143—leaning may be associated with the user’s elbow; Fig. 3, the wearable device 104 is on a user’s wrist).
Regarding claim 20, Ofir teaches the method of claim 1, wherein the events comprise (i) different types of activities and (ii) occurrences of low activity or inactivity (Paragraph 0110—different activities may be differentiated from one another, such as smoking, drinking, eating, shaving, brushing teeth, nail biting, vomiting, or chronic coughing; Paragraph 0143—the UCF may comprise a list of user parameters associated with smoking and a list of user parameters associated with different activities besides smoking such as walking, sitting, driving, drinking, eating, and leaning while either standing or sitting; Paragraph 0040, 0145—the UCF may be dynamically changed when no smoking has been detected for a predetermined time period).
Regarding claim 21, Ofir teaches the method of claim 1, wherein the events comprise walking, drinking, taking medication falling, eating, and/or sleeping (Paragraph 0110—different activities may be differentiated from one another, such as smoking, drinking, eating, shaving, brushing teeth, nail biting, vomiting, or chronic coughing; Paragraph 0143—the UCF may comprise a list of user parameters associated with smoking and a list of user parameters associated with different activities besides smoking such as walking, sitting, driving, drinking, eating, and leaning while either standing or sitting).
Regarding claim 22, Ofir teaches the method of claim 1, wherein the plurality of features are processed using at least a machine learning algorithm or a statistical model (Paragraph 0024—the features may be determined as being statistically insignificant or not; Paragraph 0128-0134—statistical analysis is performed on the sensor data to determine a probability of a user performing a predefined gesture; Paragraph 0104—the information obtained from the user input can be analyzed using machine learning processes; Paragraph 0149—the gesture analysis engine may be configured to analyze the input data using one or more statistical functions and may include natural language processing clustering and/or machine learning capabilities; Paragraph 0162—may evaluate puff candidates based on a predefined empirical statistical model and may process using machine learning algorithms).
Regarding claim 23, Ofir teaches the method of claim 1, wherein the physical state comprises a likelihood that the user is physically experiencing conditions associated with the physical state, and the psychological state comprises a likelihood that the user is mentally or emotionally experiencing conditions associated with the psychological state (Paragraph 0104-0108—the system may utilize user inputs and sensor data to determine when the user is likely to smoke and to thus determine locations, times, social contexts, etc. where a user is likely to smoke; Paragraph 0112—may determine the probability that the user is physically experiencing a gesture associated with a neurological disorder, so as to determine the extent to which the user is suffering from the disorder; Paragraph 0160—uses trends and hidden correlations to predict user behavior and/or habits, such as when/where a user is likely to smoke; Paragraph 0161-0165—the system determines a likelihood that the user is smoking a cigarette by determining whether the rating is greater than a predefined threshold).
Regarding claim 24, Ofir teaches the method of claim 19, further comprising: comparing the likelihood(s) to one or more thresholds; and generating one or more alerts to the user or another entity, depending on whether the likelihood(s) are less than, equal, or greater than the one or more thresholds (Paragraph 0071—alerts can be generated for different users; Paragraph 0161-0166—the gesture analysis engine may be configured to alert the user of changes in behavior, patterns, goals matching, and other consumption related alerts…the changes of behavior may relate to exceeding a threshold of cigarettes smoked at a certain time of day or similar parameter, wherein the parameter is determined based on the signal exceeding a predefined threshold).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA ROBERTS whose telephone number is (571)272-7912. The examiner can normally be reached M-F 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA ROBERTS/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791